()Rl0!NAt
                 llr tbt @nttrD $ltatts @ourt of /elrrsl                                                                     @lufms
                                                                                              No. 15-793C                               FILED
                                                                                       (Filed: February 24, 2016)
                                                                                                                                            q
                                                                                                                                       FEB 2 20ffi
:1.,t*1.*:t*.,t***'t:**i. 't ***** * **+* **** *****:t *
                                                                                                                                      U.S, COURT OF
HERBERT R.                   FLOYD,                                                              ,I.

                                                                                                                                     FEDERAL CLAIMS
                                                                                                 ,t

                                                       Plaintiff,                                *     Pro Se Plaintiff; Lack ofJurisdiction;
                                                                                                 *     Failure to State a Claim; Patent;
                                                                                                 +     Statute of Limitations; Application to
-,                                                                                               *     Proceed In Forma Pauperis;
                                                                                                 i     28 U.S.C. $ 1498; RCFC 12(bX1);
THE LINITED STATES,                                                                                    RCFC 12(bX6)

                                                       Defendant.                                *
********     I   ,t   :+   :* :t   *   :*   *   !|.   **   :*   **   ,1.   +   *   +*+**:t**,f**:t

Herbert R. Flovd, Uniondale Long Island, NY, plq se.

William J. Nichols, United States Depai:tment of Justice, Washington, DC, for defendant.

                                                                                       OPINION AND ORDER

SWEENEY, Judge

        On July 27, 2015, Herbert R. Floyd ("plaintiff'), appearing p1q se, filed a complaint and
an application to proceed in forma pauperis. In his complaint, plaintiff alleges that the New
York City Police Department ("NYPD") infringed his patent for keyless vehicle entry fingerprint
technology and seeks monetary damages pursuant to 35 U.S.C. S 271 (2012). Defendant filed a
motion to dismiss plaintiff s amended complaint and an opposition to plaintiff s application.
Because the court lacks jurisdiction over plaintiff s complaint, it is dismissed ln addition,
plaintiffs application to proceed in forma paUpqfs is denied because his complaint is frivolous.

                                                                                             I. BACKGROUND

       Plaintiffs one-page complaint, with attachments,r includes a copy ofhis September 2,
2003 patent for a "GOD Fingerprint - Computer Entry technology," an "[i]nvention" that he

         IPlaintiff attaches 3l pages to the complaint, which are not consecutively numbered.
Although two pages purport to be "Exhibit B" and "Exhibit C," there is no "Exhibit A," and
plaintiffhas not identified any other exhibits among the remaining pages, including among the
pages that follow "Exhibit C." The court will assign chronological numbers "l" through "31" to
the attachments in the order in which they appear. Some of the altached pages appear to be
randomly attached, as they are not useful in this proceeding, and plaintiffdoes not explain their
relevance. Specifically, one page features the results of a Google.com search, listing links to
alleges "will provide keyJess entry into condominiums, housing Developments, homes,
apartment houses, and Businesses, such as Police Precincts for: fingerprinting criminals, thus,
using devices that violate Plaintiffs U.S. patent."2 Compl. 1. The '920 patent includes two
independent claims, both of which purport to describe the subject matter ofthe invention and that
require, among other things, a frngerprint-operated system that "unlock[s]" or "start[s]" a
vehicle. Id. at 14. The abstract for the '920 patent explains that it is:

     A fingerprint entry and engine starting system, including a computerized video
     recorder, and transmitter installed in a driver's door ofa vehicle housing a
     transparent shield. The recorder is perpendicular via position under this transparent
     shield. Since this shield is installed in the vehicle's door handle, a legal user will
     press the shield upon its left side portion, such as to start the vehicle's engine. As a
     result, whenever the righthand portion upon the shield is pushed by a legal user, the
     vehicle's doorlocks are freed. This is done when the recorder is actuated whereas a
     fingerprint of a user is transformed from optical information to computer data when
     the shield is pressed. This data is transmitted and compared with preset data, such
     that when this preset data stored in a memory matches with transformed data, coils
     via actuators for releasing the vehicle's door-locks are actuated. An ignition switch
     actuates a motor ofan engine starter also, as a match is defrned, which drives the
     starter and starts the engine of the vehicle. This is accomplished, when an activating
     signal is outputted from a CPU. This CPU defines the memory whereby outputting
     the activating signal only, whenever the shield is pushed by a legal user lor actuating
     two pushbutton switches. Four fingerprint input pushbutton switches outwardly
     upon the door causes one power window, a heater, a trunk and a hood to be operated
     also, before entering the vehicle without a key.

Id. at 13. Further, the '920 patent encompasses:

      [a] keyless fingerprint operated lock and ignition on a vehicle door, comprising:

websites regarding precincts in New York City. Moreover, another page, labeled 'Technology,'
appears to be a printed version ofa Wikipedia page describing a "Live scan" device "used for
scanning live fingerprints into [an] AFIS [Automated Fingerprint Identification System]" to
"match a print." Compl. 12. Still another page is a press release that describes the sale and
delivery of a "ClearlD2000(TM) electronic fingerprint scanning/capture system to the Campbell
County Coroner's office in Gillette, Wyoming" by a company named BSI2000, Inc. Id. at 15. in
addition, thee pages ofthe attachment are identical copies ofa Rule 7.1 of the Rules ofthe
United States Court of Federal Claims ("RCFC") Disclosure Statement. Because plaintiff is an
individual, not a corporation, a RCFC 7.1 disclosure statement is inapplicable. Plaintiff also
attaches the charging documents from the Criminal Court ofthe City ofNew York for his anest.
The only pertincnt pages attached to the complaint are pages 13-3 1, which appear to comprise
plaintiff s patent, Patent Number US 6,614,920 B2 (the "'920 patent"), issued on September 2,
2003.

        2 In evaluating a motion to dismiss a plaintiff s complaint, the court will consider the
allegations in the complaint and any documents attached thereto. See Musuneayi v. United
states. 86 Fed. Cl. 121. 122 n.2 (2009\.
      a fingerprint sensor mounted on the exterior side ofsaid door for placement ofa
      person's finger; said sensor having a first finger placement surface for unlocking a
      door, a second finger placement surface for starting said vehicle, an image sensor
      capturing a fingerprint image when a finger is placed on either ofsaid surfaces, and a
      transmitter for transmitting said fingerprint image; a vehicle mounted controller
      receiving said transmitted fingerprint image, comparing said image with a previously
      stored fingerprint ofa person authorized to use said vehicle, and when the
      comparison yields a match, said controller activating an actuator for unlocking said
      door when said first finger placement surface is pressed, and activating an actuator
      for starting said vehicle when said second fingerprint placement surface is pressed.

Id. at 14.

        Plaintiff alleges that on June 3,2007, he had a dispute with an acquaintance, which
awakened her cat, causing the cat to scratch her [eg. Further, plaintiff avers, his acquaintance
called the police, and an NYPD police officer subsequently photographed her leg and anested
plaintiff for assault in the third degree. According to plaintiff, when the police department took
his fingerprints, he observed that it used a "computer fingerprinting apparatus embodying
[p]laintiffs [p]atented [i]nvention." Id. at l . Plaintiff further alleges that the Federal Bureau of
Investigation ("FBI") operates 56 field offices in major cities throughout the United States, and
in San Juan Puerto Rico." Id. He argues that the "U[niled] S[tates]," through such agencies as
the FBI, was infringing" his patent, and seeks monetary damages pursuant to 35 U.S.C. $ 271.
rd.

        Defendant filed a motion to dismiss plaintiff s complaint pursuant to Rule 12(b)(l) of the
Rules of the United States Court of Federal Claims C'RCFC') for lack of subject matter
jurisdiction, and pursuant to RCFC l2(bX6) for failure to state a claim. The motion is fully
briefed, and the court deems oral argument unnecessary.

                                    II.   STANDARD OF REVIEW

        When considering a motion to dismiss for lack of subject matter jurisdiction pursuant to
RCFC 12(bxl), as with a motion to dismiss pursuant to RCFC 12(bX6), the court accepts as true
all undisputed factual allegations made by the nonmoving party, and draws ali reasonable
inferences from those facts in the nonmoving party's favor. Westlands Water Dist. v. United
srares, 109 Fed. cl. 177, 190 (2013).

                                           A. RCFC 12(bxl)
        Whether the court has jurisdiction to decide the merits of a case is a threshold matter.
See Steel Co. v. Citizens for a Better Env't, 523 U.S. 83,94-95 (1998). "Without jurisdiction the
court cannot proceed at all in any cause. Jurisdiction is power to declare the law, and when it
ceases to exist, the only function remaining to the court is that of announcing the fact and
dismissing the cause." Ex parte McCardle, 74 U.S. (7 Wall.) 506, 514 (1868). The parties, or
the court, sua sponte, may challenge the existence of subject matter jurisdiction at any time.
Arbaugh v. Y&H Corp., 546 U.S. 500, 506 (2006).
       A pro   se   plaintiffs complaint, "'however inartfully pleaded,' must   be held to 'less
stringent standards than formal pleadings drafted by lawyers' . . . ." Hughes v. Rowe,449 U.S.
5, 10n.7(1980) (quoting Haines v. Kemer,404 U.S.519,520-21 (1972)). However, aprs!9
plaintiff is not excused from meeting basic jurisdictional requirements. See Henke, 60 F.3d at
799 ("The fact that [the plaintifl] acted pro se in the drafting ofhis complaint may explain its
ambiguities, but it does not excuse its failures, if such there be."). In other words, a plq se
plaintiff is not excused from his burden ofproving, by a preponderance ofthe evidence, that the
court possesses jurisdiction. See McNutt v. Gen. Motors Acceptance Com., 298 U.S. 178, 189
(1936); Reynolds v. Army & Air Force Exch. Serv.,846F.2d,746,748 (Fed. Cir. 1988). The
plaintiff cannot rely solely on allegations in the complaint, but must bring forth relevant,
adequate proof to establish jurisdiction. See McNutt, 298 U.S. at 189. Ultimately, if the court
finds that it lacks subject matter jurisdiction, then it must dismiss the claim. Matthews v. United
States, 72 Fed. C|.274,278 (2006); see also RCFC 12(hX3) ("Ifthe courr determines at any time
that it lacks subject-matter jurisdiction, the court must dismiss the action.").

                                            B. RCFC l2(bx6)
         A claim that survives a jurisdictional challenge remains subject to dismissal under RCFC
l2(bX6) if it does not provide a basis for the court to grant relief. Lindsav v. United States, 295
F.3d 1252,1257 (Fed. Cir.2002) ("A motion to dismiss . . . for failure to state a claim upon
which relief can be granted is appropriate when the facts asserted by the claimant do not entitle
him to a legal remedy."). A motion to dismiss for failure to state a claim upon which relief can
be granted pursuant to RCFC 12(bX6) tests the sufficiency ofthe complaint. Bell Atl. Com. v.
Twombly, 550 U.S. 544, 555-56 (2007); see also RhinoComs Ltd. Co. v. United States, 87 Fed.
Cl. 481 , 492 (2009) C'A molion made under Rule 12(b)(6) challenges the legal theory of the
complaint, not the sufficiency of any evidence that might be adduced."). The United States
Supreme Court ("Supreme Court") explained in Twombly the degree of specificity with which a
plaintiff must plead facts sufficient to survive such a motion, stating that "a plaintiffs obligation
to provide the 'grounds' of his 'entitle[ment] to relief requires more than labels and conclusions,
and a formulaic recitation of the elements of a cause of action will not do." 550 U.S. at 555
(citation omitted). Although a complaint need not contain "detailed factual allegations," id. at
555, it should contain "enough facts to state a claim to reliefthat is plausible on its face," id. at
570; see also id. at 555 (noting that "factual allegations must be enough to raise a right to relief
above the speculative level"). "A claim has facial plausibility when the plaintiff pleads factuai
content that allows the court to draw the reasonable inference that the defendant is liable for the
misconduct alleged." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Com., 550
U.S. at 556). "[O]nce a claim has been stated adequately, it may be supported by showing any
set of facts consistent with the allegations in the complaint." Bell Atl. Com., 550 U.S. at 546.
Indeed, "[t]he issue is not whether a plaintiff will ultimately prevail but whether the claimant is
entitled to offer evidence to support the claims." Scheuerv. Rhodes,4i6 U.S.232,236(1974),
ovemrled on other grounds by Harlow v. Fitzgerald, 457 U.S. 800, 814- 19 (1982).

                                              C. Tucker Act

        The ability of the United States Court of Federal Claims ("Cow of Federal Claims") to
entertain suits against the United States is limited. "The United States, as sovereign, is immune
from suit save as it consents to be sued." United States v. Sherwood,3i2 U.S. 534, 536 (1941).
A waiver of immunity "cannot be implied but must be unequivocally expressed." United Slates
v. King, 395 U.S. l, 4 (1969). The Tucker Act, the principal statute goveming the jurisdiction of
this court, waives sovereign immurity for claims against the United States not sounding in tort
that are founded upon the Constitution, a federal statute or regulation, or an express or implied
contract with the United States. 28 U.S.C. g 1a91(aXl). However, the Tucker Act is merely a
jurisdictional statute and "does not create any substantive right enforceable against the United
 States for money damages." United States v. Testan,424U.5.392,398 (1976). Instead, the
 substantive right must appear in another source of law, such as a "money-mandating
constitutional provision, statute or regulation that has been violated, or an express or implied
contract with the United States." Loveladies Harbor. Inc. v. United States. 27 F.3d 1545. 1554
(Fed. Cir. 1994) (en banc).

                          D. Patent Infringement Under 28 U.S.C.        S 1498

        As described in 28 U.S.C. $ 1498, the United States has waived sovereign immunity and
granted this court exclusive jurisdiction to adjudicate patent infringement claims against the
federal govemment "[w]henever an invention described in and covered by a patent ofthe United
States is used or manufactured by or for the United States without license ofthe owner thereofor
lawful right to use or manufacture the same." 28 U.S.C. $ 1a98(a) (2012); see also Martin v.
United States,99 Fed. Cl. 627,632-33 (2011) (noting that Section 1498, rather than the Tucker
Act, 28 U.S.C. $ 1a91(a), grants this court jurisdiction over patent infringement claims against
the United States). The statute further states that "the use or manufacture of an invention
described in and covered by a patent of the United States by a contractor, a subcontractor, or any
person, firm, or corporation for the Govemment and with the authorization or consent of the
Govemment, shall be construed as use or manufacture for the United States." 28 U.S.C. $
1498(a). The unauthorized "use or manufacture ofan invention" under Section 1498(a) is
analogous to a taking ofproperty under the Fifth Amendment ofthe United States Constitution.
See Motorola. Inc. v. United States,729F.2d765,768 (Fed. Cir. 1984); see also Huehes Aircraft
Co. v. United States,29 Fed. Cl. 197 ,208 (1993). In this respect, the govemment "takes" a non-
exclusive and compulsory license to any United States patent "as of the instant the invention is
first used or manufactured by [or for] the [g]overnment." Decca Ltd. v. United States , 640 F .2d
 1156, 1166 (Ct. Cl. 1980).

                                       E. Statute of Limitations

       A    cause of action under 28 U.S.C. $ 1498 accrues "when the accused [instrumentality] is
first available for use." Unitrac. LLC v. United States, 113 Fed. Cl. 156, 160 (2013) (intemal
quotation marks omitted), aff d, 589 Fed. App'x 990 (Fed. Cir. 2015) (unpublished). Section
1498(a) "authorizes the Government to take, through exercise of its power of eminent domain, a
license in any United States patent." De Graffenried v. United States,228 CI. CI.780,783
(1981) (intemal quotation marks omitted). The United States Court of Claims, whose precedent
is binding on this court, has held that "each individual member of the universe of infringing
devices . . . can be taken only once in its lifetime, and if that taking occurs prior to the six-year
period which immediately precedes the filing of the lawsuit in the Court of Claims, then recovery
as to that pafiicular device is barred forever by 28 U.S.C. $ 2501." Starobin v. United States,
662F.2d747,749-50 (Ct. Cl., 1981) (footnote omitted). Any "ongoing infringement is
inelevant to this Court's jurisdiction in the context ofthe statute of limitations . . . [as] the
Govemment's alleged ongoing infringement cannot justify jurisdiction simply because at least
one act of infringement has occurred within the statute of limitations period." Unitrac, 113 Fed.
Cl. at 160-61.

                                           III.   DISCUSSION

         The court lacks subject matter jurisdiction in this case because plaintiffs claims are
outside of the applicable statute of limitations. In addition, plaintiff alleges that he is entitled to
damages under 35 U.S.C. $ 271, a statfie not within this court's jurisdiction. To the contrary,
that statute addresses a private actor's liability for patent infringement. Indeed, in order to
invoke this court's jurisdiction for patent infringement against the United States, the appropriate
statute is 28 U.S.C. $ 1498, which specifically provides a remedy in this court "when the United
States infringes a patent, or when another person infringes a patent acting on behalfofthe United
States." Sheridan,20l5 WL5845301,at*2; see also FastShip LLC v. United States,l22Fed.
C|.71,78 (2015) (holding that "[g]iven that the govemment has waived sovereign immunity
only for the compulsory taking of a non-exclusive patent license, government liability under 28
U.S.C. $ 1498 diverges from private liability under 35 U.S.C. $ 271).

       Here, plaintilf admits that he leamed of the alleged infringement on June 3, 2007,
subsequent to his anest and fingerprinting by the NYPD, when he observed that the NYPD's
 fingerprinting technology purportedly violated his patent. However, plaintiff did not file a
complaint in this court until J:uly 27,2015, more than six years later. If the United States had
 infringed his patent between July 27,2009 and July 27 ,2015----or the six-year period before he
 Itled his complaint-a claim for infringement would be timely. Yet because the NYPD's
"apparatus" that plaintiff alleges "embod[ied]" his invention was first available for use by at least
June 3, 2007, the day that he leamed of it, his patent was purportedly infringed on that date.
 Compl. I . Consequently, because the '920 patent was allegedly infringed before July 27, 2009-
or in other words, before the six-year period immediately preceding the filing of his complaint in
this court-his claims are barred by the statute of limitations. Accordingly, because plaintiff s
cause ofaction falls outside ofthe six-year statute of limitations, the court lacks subject matter
jurisdiction over plaintiff s claims and they must be dismissed.

        Altematively, this court lacks subject matter jurisdiction to entertain plaintiff   s claims
because he alleges harm arising from the NYPD's alleged violation of his patent. The NYPD is
separate and distinct from the federal govemment, and plaintiff cannot maintain an action in the
Court of Federal Claims against a non-federal defendant. The NYPD operates under the
administration of the City of New York, which, in tum, is part of the State of New York. State
and local agencies and police departments are separate from the United States federal
government. Although plaintiff asserts that the "U.S. infringed" his patent, he does not provide
any allegations that indicate that any aspect ofthe federal govemment replicated his invention or
injured him in any other way. While he notes that the FBI is one type of federal agency, he does
not aver that the FBI used or directed the use of a device that infringed his patent. Accordingly,
plaintiff s failure to properly allege that he was harmed by the United States precludes this court
from exercising subject matter jurisdiction over his claims. See Parker v. United States, 93 Fed.
Cl. 159, 163 (2010) (holding that the "United   States cannot be held liable" in the Court   of
Federal Claims for the "action of a state or local govemment entity").

         Further, to the extent that plaintiffdoes allege that the FBI infringed his patent, his
complaint fails to state a claim. Plaintiff relies upon 35 U.S.C. g 271, which, as described above,
does not apply to the federal govemment. Moreover, plaintiff does not provide any allegations
indicating how the FBI infringed his patent, or that the NYPD was authorized by or was
otherwise acting for the federal govemment. See Sheridan v. United States, No.2015-5073,
2015 WL 5845301, at *2 (Fed. Cir. Oct. 8, 2015) (holding that for a patent infringement claim to
survive in the Court of Federal Claims, a plaintiff must allege that the infringement occuned by
the United States or an actor who was authorized by or acting for the federal government); see
also Canier Corp. v. United States, 208 Ct. Cl. 678, 683 (1976) (holding that because the
government did not require a third party "to use a particular type of equipment," the govemment
did not "authorize[] or consente[]" to the use or manufacture of that equipment). Consequently,
plaintiff fails to state a claim that the United States inliinged his patent.r

       Even if plaintiff had relied upon the proper statute, 28 U.S.C. $ 1498(a), plaintiff would
be without a remedy. Under 28 U.S.C. $ 1498(a), a patent owner has a right to recover only        if
the "invention described in and covered by [the] patent . . . is used or manufactured by or for the
United States." Here, plaintifP s patent does not in any way relate to the alleged infringing
activity. The '920 patent refers to a fingerprint vehicle entry and engine starting system, which
in no way relates to the fingerprinting technology used by law enforcement agencies for criminal
suspects. In his complaint, plaintiff does not even mention a vehicle security system wher.
describing the NYPD's device and the purported infringement. And, there is no indication on
the '920 patent that it encompasses a computer fingerprinting device that is unconnected to a
vehicle security system. Ultimately, the device used by the NYPD to obtain fingerprints

         ' As noted earlier, plaintiff attaches a press release to his complaint indicating that the
"ClearlD2000(TM) electronic fingerprint scanning/capture system" was sold to the "Campbell
County Coroner's office in Gillette, Wyoming" by a company named 8SI2000, Inc. Compl. 15.
Although the press release describes that this "system electronically prints the standard FBI
fingerprint FD258 'Blue' and FD249 'Red'hardcopy cards that are used across the nation for
background checks and scans by law enforcement agencies, school districts, numerous
govemment agencies, contractors, and many others," plaintiff provides no allegations indicating
how the system relates to his patent. Id. Further, although the system uses standard FBI
fingerprints, there is no indication in the press release or in plaintifPs complaint that the system
was developed or is being used by the federal govemment. Rather, the press release states that
the system was sold to a local agency. Moreover, even ifplaintiff had properly alleged that this
system infringed his patent and that it is used by the federal govemment, he does not indicate
that it was first available for use after JuJy 27 ,2009, or within the statute of limitations period.
Although the press release attached to plaintiffs complaint does not provide a full date, the
court, pursuant to Federal Rule of Evidence 201, takes judicial notice ofthe publically available
press release date, which is June 14,2006. See Martin,99 Fed. Cl. at 631 ("noting that [t]he
court may, when ruling upon an RCFC I 2(bX 1 ) motion, examine relevant evidence in order to
decide any factual disputes"). Because June 14, 2006 was more than nine years before plaintiff
filed his complaint, any claim that this device violated his patent would fall outside ofthe statute
of limitations oeriod.
electronically and that covered by plaintiffs patent are two distinct systems. Thus, although
plaintiff possesses a patent for a particular device, he does not possess a patent for the device
used by the NYPD. See Gharb v. United States, I 12 Fed. CL.94,97 (2013) (holding that a
plaintiff must do more than identify products sharing one general component with the patent to
state a Section l498(a) claim). "[S]ection 1498 does not gant the Court ofFederal Claims
jurisdiction over a claim for alleged infringement ofan unissued patent." Martin, 99 Fed. Cl. at
632. Consequently, because plaintiff does not possess a patent for the device that the NYPD
uses, he fails to state a claim that his patent was infringed. See Markman v. Westview
Instruments. Inc., 517 U.S. 370,374 (1996) ("Victory in an infringement suit requires a finding
that the patent claim 'covers the alleged infringer's product or process . . . ."') (citation omitted).
The weakness ofplaintiff s case is further underscored by his November 9,2015 response to
defendant's motion, in which he argues that he is entitled to reliefbecause he lacks the funds to
make his "last Patent Maintenance Fee Payment." Pl.'sReply 1. The fact that plaintiff lacks the
necessary funds to pay the required $3,780 fee does not provide grounds for govemment
liability, much less a basis for an award ofdamages. See id. at 2; Gharb, I 12 Fed. Cl. at97 (*A
complaint must be dismissed under Rule 12(b)(6) when the facts asserted do not give rise to a
legal remedy.") (internal quotation marks omitted).

        Finally, as noted above, plaintifffiled, concurrent with his original complaint, an
application to proceed in forma pauperis. Under 28 U.S.C. $ 1915(a)(1), courts ofthe United
States are permitted to waive filing fees and security under certain circumstances.a Specifically,
the statute provides:

      Subject to subsection (b), any court of the United States may authorize the
      commencement, prosecution or defense ofany suit, action or proceeding, civil or
      criminal, or appeal therein, without prepayment offees or security therefor, by a
      person who submits an affidavit that includes a statement ofall assets such prisoner
      possesses that the person is unable to pay such fees or give security therefor. Such
      affidavit shall state the nature of the action, defense or appeal and affiant's beliefthat
      the person is entitled to redress.

28 U.S.C. $ 1915(a)(l) (2000). Plaintiffs wishing to proceed in forma pggpglig must submit an
affrdavit that lists all oftheir assets, declares that they are unable to pay the fees or give the
security,andstatesthenatureoftheactionandtheirbeliefthattheyareentitledtoredress.28
U.S.C. $ 1915(a)(1); see also Hayes v. United States, 71 Fed. Cl.366,366-67 (2006) (concluding
that 28 U.S.C. $ 1915(a)(1) applies to both prisoners and nonprisoners alike).



        a While the Court of Federal Claims is not generally considered to be a "court of the
United States" within the meaning of title twenty-eight of the United States Code, the court has
jurisdiction to grant or deny applications to proceed in forma pauneris. See 28 U.S.C. $ 2503(d)
(1982) (deeming the Court ofFederal Claims to be "a court ofthe United States" for the
purposes of 28 U. S.C. g 191 5); see also Matthews, 72 Fed. Cl. a1277 -78 (recognizing that
Congress enacted the Court ofFederal Claims Technical and Procedural Improvements Act of
1992, authorizing the court to, among other things, adjudicate applications to proceed in forma
pauperis pursuant to 28 U.S.C. $ 1915).
         Further, the statute sets forth that a "court shall dismiss the case at any time" if the action
or appeal to be filed in forma paUpegr "is frivolous or malicious." 28 U.S.C. g t 9 t 5(e)(2)(B)(i).
Unlike a motion to dismiss for failure to state a claim, which requires the court to assume the
truth of allegations in the complaint, section 191 5(e)(2)(B)(i) gives courts "the unusual power to
pierce the veil ofthe complaint's factual allegations and dismiss those claims whose factual
contentions are clearly baseless." Neitzke v. Williams,490 U.S. 319,327 (1989). A "finding of
factual frivolousness is appropriate when the facts alleged rise to the level of the irrational or
wholly incredible." Denton v. Hemandez, 504 U.S. 25,33 (1992). Frivolous claims rest on
"allegations that are fanciful, fantastic, and delusional." Id. at 33 (citations and quotation marks
omitted). The court may not, however, dismiss a complaint merely because the allegations are
"improbable" or "unlikely." Id. ("An in forma pggpggg complaint may not be dismissed . . .
simply because the court finds the plaintiffs allegations unlikely.").

         In this case, plaintiff submitted an affidavit in which he described his assets, declared that
he is unable to pay the fees or give the security, described the nature of the action, and stated his
beliefthat he is entitled to redress. However, the court finds plaintiff s claims to be frivolous. In
his complaint, plaintiff alleges that the NYPD's device for taking electronic fingerprints
infringed his patent for a "fingerprint entry and engine starting system." Compl. 13. Plaintiff
does not allege that the NYPD's device to take fingerprints is in any way related to access to a
vehicle, nor explains how the device relates to his specific patent. Further, the'920 patent does
not indicate that the apparatus described therein can be disconnected from a vehicle security
system. See id. at 13-14. Indeed, plaintiff provides no allegations that indicate that the NYPD's
device falls under his patent in any manner. In addition, plaintiff makes clear that he desires
money from defendant to pay his patent maintenance fee. Consequently, the court finds that
plaintiffs claims are frivolous and therefore denies his application to proceed in forma pauperis.
See Neitzke, 490 U.S. at 325 ("[A] complaint . . . is frivolous where it lacks an arguable basis
either in law or in fact."); Jackson v. United States,612Fed. App'x 997, at *2 (Fed. Cir. May 18,
2015) (affirming the trial court's dismissal ofa non-prisoner's complaint as frivolousness
because the plainitff alleged ownership of a device that prevents hurricanes); Manning v. United
States, 123 Fed. Cl. 679,683 (2015) (denying the plaintiffs application to proceed in forma
oauperis for frivolousness where the plaintiff alleged that he invented an interstellar spaceship).

        In sum, the court DENIES plaintiff s application to proceed in forma pauperis and
DISMISSES plaintiff s complaint for lack ofjurisdiction. No costs. The clerk is directed to
enter judgment accordingly.

       IT IS SO ORDERED.